DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and  6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sano et al (U.S. Pat. 10,665,481B2).
                               
    PNG
    media_image1.png
    245
    360
    media_image1.png
    Greyscale

As to claim 1, Sano discloses a photolithography system (1) comprising all features of the instant claims such as: a wafer stage (21) to hold a wafer (W) in a chamber (10); a dispensing nozzle (30-32) above the wafer stage; a driving unit (see col.11, line 25) configured to displace 
As to claim 6, wherein the image sensor is positioned such that a field of view of the image sensor covers the wafer stage (see figure 1; see col.15 line 3-5).
As to claim 7, the image sensor/camera (70) has a charge-coupled device (see col.14. line 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (U.S. Pat. 10,665,481B2) in view of Yang et al (US 2016/0221021 A1).
With respect to claim 2, Sano discloses a photolithography system comprising substantially all of the limitations of the instant claim as discussed.  Although Sano discloses a controller (9) for controlling the driving unit for moving the dispensing nozzle to a determined position but Sano does not expressly disclose the driving unit having a first driving mechanism and a second driving mechanism for adjusting the dispensing nozzle vertically and horizontally as recited in the claim.  This feature is well known in the art.  For example, Yang discloses a photolithography system (300) having a driving unit (406) having a first driving mechanism 

    PNG
    media_image2.png
    320
    571
    media_image2.png
    Greyscale

In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the driving unit as taught by Yang into the photolithography system of Sano for the purpose of driving the dispensing nozzle to any desire positions above the wafer stage, as intended by Sano. 
As to claims 8-10, and 12 Sano does not expressly disclose the driving mechanism being mounted on a bottom wall of the chamber as recited in the claims.  Yang (figure 1) discloses a photolithography system having a driving mechanism (406) mounted  on the bottom wall of the chamber (301).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the driving unit as taught by Yang into the photolithography system of Sano for the purpose of driving the dispensing nozzle to any desire positions above the wafer stage, as intended by Sano.
.

Allowable Subject Matter
Claims 3-5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-5, 11 and 14-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a photolithography system comprising among other features, a distance sensor with specified functions and a particular arrangement of this element, along with a controller configured to adjust movement of the dispensing unit as recited in the claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/16/22



/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882